Citation Nr: 18100367
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 14-15 320
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for an eye disability, to include bilateral hypertensive retinopathy and right eye epiretinal membrane, is remanded for additional development.
The Veteran served in the United States Navy Reserve from October 1957 to March 1958.
This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that rating decision, the RO stated that the appellant is a veteran of Peacetime, having served in the Navy from October 1957 to March 1958.  Review of the Veterans Form DD-214 indicates that he served in the United States Navy Reserve during this timeframe, and that his naval service included total active service of 14 days, with the Veteran being ordered to active duty in February 1958.
On his application for compensation submitted in May 2012, the Veteran reported that he suffered from bilateral blindness beginning in January 1958.  On his Notice of Disagreement submitted in July 2013, the Veteran asserted that he experienced injury to his eyes from an accident involving a shattered fluorescent light approximately nine months prior to entering active duty.   
The Veteran has not yet been provided with notice regarding what is required to establish entitlement to service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during service in the reserves.  Additionally, it does not appear that steps have been taken to determine whether the Veterans described injury occurred during a period of ACDUTRA, INACDUTRA, or regular reserve service.  On remand, such action should be taken by the Agency of Original Jurisdiction. 
 
The matter is REMANDED for the following action:
1. Send the Veteran and his representative appropriate notice explaining the criteria needed to establish entitlement to service connection based on periods of ACDUTRA or INACDUTRA in the reserves.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim for entitlement to service connection for disability of the eye or eyes based on such service.
2. Request documentation/verification, to include the Veterans complete reserve service personnel records, from any appropriate source(s) of the dates of any periods of ACDUTRA or INACDUTRA during the Veterans reserve service.  All requests and responses, positive and negative, should be associated with the claims file.

 
 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Solomon, Associate Counsel 

